Case 7:21-cv-05052-KMK Document 1-3 Filed 06/08/21 Page 1 of 5




           EXHIBIT C
FILED: ORANGE COUNTY CLERK 10/28/2020 03:36 PM                             INDEX NO. EF005099-2020
NYSCEF DOC. NO. 9 Case 7:21-cv-05052-KMK Document 1-3 Filed 06/08/21 Page 2 of 5NYSCEF: 10/28/2020
                                                                     RECEIVED




                                              1 of 3
FILED: ORANGE COUNTY CLERK 10/28/2020 03:36 PM                             INDEX NO. EF005099-2020
NYSCEF DOC. NO. 9 Case 7:21-cv-05052-KMK Document 1-3 Filed 06/08/21 Page 3 of 5NYSCEF: 10/28/2020
                                                                     RECEIVED




                                              2 of 3
FILED: ORANGE COUNTY CLERK 10/28/2020 03:36 PM                             INDEX NO. EF005099-2020
NYSCEF DOC. NO. 9 Case 7:21-cv-05052-KMK Document 1-3 Filed 06/08/21 Page 4 of 5NYSCEF: 10/28/2020
                                                                     RECEIVED




                                              3 of 3
FILED: ORANGE COUNTY CLERK 10/28/2020 03:36 PM                             INDEX NO. EF005099-2020
NYSCEF DOC. NO. 10Case 7:21-cv-05052-KMK Document 1-3 Filed 06/08/21 Page 5 of 5NYSCEF: 10/28/2020
                                                                     RECEIVED




                                              1 of 1
